Citation Nr: 9931881	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1997, the RO denied the claim of entitlement to 
service connection for PTSD.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service personnel records shows that the 
veteran served in Vietnam from April 21, 1969 to May 24, 
1970.  His military occupational specialty (MOS) was light 
weapons infantryman.  He did not receive any awards or 
decorations indicative of participation in combat.  

Associated with the claims file are VA outpatient treatment 
records dated from May 1997 to January 1998.  The records 
evidence diagnosis of and treatment for PTSD and depression.  
The veteran reported stressors related to his tour of duty in 
Vietnam.  

A VA PTSD examination was conducted in August 1997.  The 
diagnosis was chronic severe PTSD with depressive symptoms.  
The examination report includes descriptions of Vietnam 
related stressors.  

Criteria

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims to have PTSD as a result of several in-service 
stressors.  The veteran's statements and testimony with 
respect to his in-service stressors must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

Included in the claims file are opinions from VA medical 
professionals to the effect that the veteran currently has 
PTSD which is related to his experiences during service.  
These, too, must be presumed to be credible for the limited 
purpose of establishing whether the claim of entitlement to 
service connection for PTSD is well grounded.

As the veteran's statements and testimony with respect to his 
in-service stressors must be accepted as true for the purpose 
of determining whether the claim is well grounded and as 
there are current diagnoses of PTSD by competent medical 
professionals based on these stressors, the veteran's claim 
for service connection for PTSD is well grounded.  To that 
extent, the appeal is granted.

As will be discussed in greater detail below, the Board finds 
that additional development is necessary and the issue of 
entitlement to service connection for PTSD is further 
addressed below in the remand portion of this decision.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  To that extent only, the appeal is allowed.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court")"  for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).

Initially, the Board notes the veteran's service medical 
records have not been associated with the claims file.  Such 
records could potentially contain evidence verifying the 
occurrence of an in-service stressor.  The Board finds an 
attempt must be made to obtain the veteran's service medical 
records.  

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (1999).  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), 
(f) (1999).  

In this case, as there is no evidence that the veteran was 
engaged in combat with the enemy, there must be corroborative 
evidence of the claimed in-service stressors.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

While the claims file includes diagnoses of PTSD, these 
diagnoses of PTSD are based upon reported in-service 
stressors that have not been verified.  Verification of the 
veteran's reported in-service stressors is necessary.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See West; Colvin v. Derwinski, 
1 Vet. App. 171 (1991).




As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) 
and cases cited therein.

The Board notes the RO has not attempted to verify the 
veteran's claimed in-service stressors.  Review of the claims 
file shows the veteran has alleged he was exposed to several 
different stressors while serving in Vietnam.  He reported 
that he was subjected to enemy artillery or rocket fire when 
he first arrived in Vietnam at Cam Ranh Bay in approximately 
April of 1969.  He further alleged that he served his entire 
tour of duty as a security guard at an ammo dump in Long Bien 
beginning in approximately May of 1969.  

While performing his duties as a security guard, he reported 
that he was subjected to enemy sniper fire from a nearby 
village and also to intermittent rocket and artillery fire, 
including in January 1970.  He reported a particularly 
distressing event when he was forced to search five body bags 
containing the mutilated remains of South Vietnamese soldiers 
in 1969.  

The Board finds the above reported stressors are potentially 
capable of verification.  The Board finds the RO should 
contact the United States Armed Services Center for Research 
of Unit Records (USASCRUR) and attempt to verify the 
veteran's claimed in-service stressors.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:


1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for service connection for PTSD since 
separation from service.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

2.  The RO should secure the veteran's 
service medical records through official 
channels.  If the service medical records 
are not available, a notation to that 
effect should be included in the claims 
file.  

3.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors.  The RO 
must inform the veteran of the importance 
of the submission of this evidence and 
that failure to do so may adversely 
affect the outcome of his claim.  

4.  After the above development is 
completed the RO must review the claims 
file and prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements regarding stressors.  

This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should be submitted to the 
U. S. Armed Service Center for Research 
of Unit Records (USASCRUR), at 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be informed of the units 
which the veteran was attached to while 
serving in Vietnam.  

The USASCRUR should be requested to 
verify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  The 
USASCRUR must be asked to respond, either 
in the affirmative or in the negative, as 
to the verification of the occurrence of 
each of the veteran's claimed in-service 
stressors.  

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service or prior 
to service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  

6.  If, and only if, confirmed stressors 
are found to exist based on the 
instructions in paragraph 5, the veteran 
should be afforded a VA psychiatric 
examination by a board of two qualified 
psychiatrists who, if possible, have not 
previously examined him, in order to 
determine whether he has PTSD and its 
etiology.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated in this regard.  

Prior to the examinations, the RO is to 
inform the examiners of the results of 
its determination in paragraph (5) above 
as to the existence of a stressor or 
stressors.  The examiners should report 
all Axis I and II diagnoses present, if 
any, discuss any psychosocial stressors, 
and resolve any conflicts found between 
their findings and the diagnostic 
findings noted in the evidence associated 
with the claims file.  

With regard to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  

The examination reports should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner(s) should specify;

(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; 

(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 

(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.  

The examination reports should include 
the complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals







